Citation Nr: 1455899	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-41 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 23, 2008, for the award of service connection for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from August 15, 2005, to January 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that effectuated the Board's October 2009 grant of entitlement to service connection for PTSD and awarded a 50 percent rating, effective January 23, 2008.  Although a statement of the case (SOC) was issued in September 2010 by the St. Petersburg, Florida, RO, the claims remain under the jurisdiction of the Los Angeles RO.  

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a videoconference hearing conducted in October 2014 with them appearing at the Palm Beach, Florida satellite VARO.  The Veteran testified, and the record reflects, that he is in receipt of TDIU, effective January 23, 2008.  The Board notes that it is granting an effective date to August 15, 2005, for service connection for PTSD in this decision and is remanding the issue of an increased initial rating for PTSD.  The Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran testified that he has been disabled and unable to work since at least August 2005 due to his PTSD.  Thus, although the Veteran did not timely appeal the June 2010 rating decision that assigned a January 23, 2008, effective date for TDIU, and he testified that the issue of TDIU is moot, the Board finds that issue of TDIU for the period from August 15, 2005, to January 23, 2008, is before the Board in the context of the increased rating claim in light of the grant of an earlier effective date for service connection and consistent with Rice.   

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The issues of an increased rating for PTSD and TDIU for the period from August 15, 2005, to January 23, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received by VA on August 15, 2005.

2.  The claim for service connection for PTSD was denied by the RO in an August 2006 rating decision and the Veteran appealed the claim timely to the Board.  The claim was granted by the Board in an October 2009 decision; the AMC effectuated the grant, effective January 23, 2008, in a November 2009 rating decision.  

3.  The evidence is in equipoise as to whether entitlement to service connection for PTSD arose prior to receipt of the Veteran's claim on August 15, 2005.


CONCLUSION OF LAW

The criteria for an effective date of August 15, 2005, but not earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Board also notes that the Veteran has submitted various records of private treatment in support of his claim.  Therefore, VA has complied with the VCAA's duty to assist.

Service connection for PTSD was granted in an October 2009 Board decision and the AMC effectuated the grant, effective January 23, 2008, in a November 2009 rating decision.  The Veteran contends that an earlier effective date is warranted from at least the date he originally filed for service connection in August 2005.  As explained below, the Board agrees with the Veteran to the extent that an earlier effective date is warranted to August 15, 2005.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  It provides that service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The Veteran initially filed for service connection for PTSD in August 2005.  His service records showed that he served in Vietnam in field artillery and he received a Purple Heart, Presidential Unit Citation, Republic of Vietnam Gallantry Cross w/Palm and Republic of Vietnam Campaign Medal.  On a VA examination of June 20, 1969, the diagnosis was scar, residual of shell fragment wound.  While these were noted as indicative of involvement in combat, the claim for service connection was denied in an August 2006 rating decision on the basis that although there was a confirmed stressor, there was no diagnosis of PTSD.  It was noted that treatment reports from Dr. M. of Cedar Sinai Medical Center showed a diagnosis of major depression and neither VA nor private treatment reports showed a diagnosis of PTSD.  

The Veteran timely appealed the rating decision to the Board.  In a November 2009 decision, the Board granted service connection for PTSD, finding that the evidence was at least in equipoise that the Veteran has PTSD as a result of his in-service combat experiences.  Accordingly, the AMC issued a rating decision in November 2009 awarding service connection for PTSD and granting a 50 percent rating, both effective January 23, 2008.  

In assigning an effective date of January 23, 2008, the AMC explained that this was the date of evidence first showing a diagnosis of PTSD.  The AMC cited to VA treatment records dated January 23 2008 showing the Veteran was diagnosed with PTSD, combat related, by a clinical psychologist; a February 4, 2008, diagnosis of chronic severe PTSD by a staff psychiatrist; and an August 22, 2008, letter from a staff psychiatrist to the Social Security Administration indicating that the Veteran had a diagnosis of PTSD that meets the criteria of DSM IV.  

It is undisputed that the date the Veteran's original claim for service connection for PTSD was received is August 15, 2005, and the remaining question in this case is when entitlement to service connection for PTSD arose.  See 38 C.F.R. § 3.400 (the effective date of an evaluation and an award of compensation based on an original claim will be the date of receipt of the original claim or the date the entitlement arose, whichever is later). 

The Board finds that entitlement to service connection for PTSD arose prior to August 15, 2005.  To this end, the Board cites to 1.) the candid testimony of the Veteran and his wife before the undersigned and 2.) the December 17, 2009, report from the Veteran's VA psychiatrist Dr. Z.  As to the testimony, the Veteran and his wife testified to the fact that the psychiatric symptoms he has had since his return from Vietnam have been the same.  The Veteran's wife stated that they have been the same since she married him in 1975.  She recalled that for years he would be unable to sleep at night, recounting the violent events that took place when he was in combat in Vietnam.  He spoke of events that took place on a hill and people who were killed.  He was irritable and self-isolating.  She stated it was her observation that his symptoms remained the same since he married her in 1975 to now.  

The Veteran testified that he did not really know what PTSD was years ago so he did not know that he should report his symptoms with specificity as to the events in Vietnam.  He just described depression when he initially went for treatment.  

VA treatment records include a December 17, 2009, report on the Veteran from Dr. Z, staff psychiatrist.  It reads, in pertinent part:  

Patient is here cause of frustration and anger over his rating.  He has been suffering from PTSD for many years and is upset that the board feels this a new problem since he first came to see me in 2/08.  IT is clear from his report over the last two years with this provider that this patient has suffered from PTSD for numerous years prior to the date above as he was seen and treated in the private sector by psychiatrist for years prior to coming to the WPB VA.  Patient reports that he was treated for depression and was hospitalized once after his attempted OD '04.  From the description of his symptoms at that time it is apparent to this provider that patient was suffering from PTSD with comorbid depression even prior to seeing his private psychiatrist.  Even though it is apparent that patient met full criteria prior to being seen in the PTSD clinic at first this patient had severe avoidance and trust issues that limited his ability to talk about his experiences and symptoms.  IT was not until this patient was comfortable with this provider that he began to describe all the PTSD symptoms that he has been suffering with for many years prior to being seen by this provider.  Patient meets full criteria for PTSD.  Patient s PTSD more likely than not is related to his time in Vietnam and the numerous traumatic events he was exposed to as well as his injuries sustained from which this veteran was awarded a Purple Heart.  

The diagnosis included PTSD chronic severe meets all criteria for PTSD at baseline patient is unable to engage in gainful employment; MDD d/o related to PTSD at baseline.  

The Board finds Dr. Z.'s opinion to be well-supported and not inconsistent with the record; it is the most probative medical evidence as to the issue of when entitlement to PTSD first arose.  

Based on the credible testimony of the Veteran and his wife, in combination with the well-reasoned and thoroughly explained opinion of Dr. Z., the Board finds that the evidence is at least in equipoise as to whether the criteria for PTSD were met prior sometime in 2004, and thus prior to August 15, 2005.  Under the circumstances, the Board does not need to determine the exact date PTSD arose in this case; it merely makes the critical determination that entitlement to service connection for PTSD arose prior to August 15, 2005.  

As noted above, 38 C.F.R. § 3.400 clearly provides that the appropriate effective date for a grant of service connection for an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, it is uncontroverted that the Veteran's original claim for service connection for PTSD was received in August 15, 2005, clearly later than the date entitlement arose as outlined above.  Therefore, the appropriate effective date for the award of service connection for PTSD is August 15, 2005, the date the claim for service connection was received.  To this extent, the claim for an earlier effective date for service connection for PTSD is granted.  However, as the evidence clearly shows that the original claim was received on that date, the Board finds that there is no basis to award an effective date prior to August 15, 2005.  


ORDER

An effective date of August 15, 2005, and no earlier, for the award of service connection for PTSD is granted.  


REMAND

The Veteran and his wife testified that his PTSD is worse than reflected by the current 50 percent rating.  He stated that he is extremely irritable and depressed, and his family must perform most duties for him such as paying bills and shopping.  He has been forced to live in a second home in Florida while his family remains in California due to his inability to live with anyone.  This is despite the extreme financial burden it places on his family but they do it because he requires extreme isolation, is irritable and difficult to live with due to PTSD.  The Veteran also reported that he is unable to work due to his PTSD-related self-isolation, depression, mood swings and anger outbursts.  He receives treatment for PTSD on a routine basis at the West Palm Beach VA medical center (VAMC).  The medications for PTSD do help but he remains self-isolating, irritable and depressed.  

The Board notes that the most recent VA examination for PTSD appears to have been in November 2007.  In light of the Veteran's and his wife's credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claims.  

As noted, the Board has granted an earlier effective date for PTSD to August 15, 2005, prior to January 23, 2008, effective date for the award of TDIU.  The Veteran testified that his PTSD renders him unemployable.  Consistent with Rice, the issue of TDIU for the period from August 15, 2005, to January 23, 2008, should addressed on remand in the context of his increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any other outstanding, pertinent medical records for PTSD, from the VAMC facilities used by the Veteran, as well as any other facilities identified by the Veteran.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's PTSD and to determine if the Veteran was unemployable due to his PTSD for the period from August 15, 2005, to January 23, 2008. 

The Virtual VA/VBMS electronic record should be made available to and reviewed by the examiner. 

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be instructed to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD was sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background for the period from August 15, 2005, to January 23, 2008.

The rationale for all opinions expressed must also be provided.

3.  The AOJ should also undertake any other development it determines to be warranted.
 
4.  The AOJ should then re-adjudicate the claims of an increased rating for PTSD as well as a TDIU for the period from August 15, 2005, to January 23, 2008.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


